Citation Nr: 1115610	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for status postoperative residuals, injury right knee with tear of anterior cruciate ligament and meniscectomy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

With regard to the right knee, the Board notes that at the time of his November 2010 hearing, the Veteran indicated that the right knee symptoms which he was currently experiencing were not reflected in the most recent VA examination that was performed in December 2008.  He noted that the testing results reported at that time were not indicative of the current problems that he was having with his right knee.  He stated that his symptoms had increased from the time of the last VA examination.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the extent of any current right knee disorder is warranted.

The Board further notes that prior to the hearing, the Veteran submitted additional VA treatment records from the Huntington VAMC, which he asked to be considered when addressing his claim.  The Board notes that these records demonstrate that the Veteran continued to receive treatment in 2010.  The last attempt by VA to obtain treatment records was in October 2009.  The Veteran also testified that he received treatment at the Huntington VAMC.  Based upon the records submitted by the Veteran as well as his testimony, it appears that additional VA treatment records may be available which are pertinent to the Veteran's claim.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records of the Veteran from the Huntington VAMC from October 2009 to the present.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of the service-connected right knee disorder.  The claims folder must be made available to the examiner for review and the examiner should note such review in his report.  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail.

The examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms.

3.  The Veteran should be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, the AMC/RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the above claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


